      Case 1:19-cv-04355-LGS-GWG Document 609 Filed 10/30/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------x
                                                               :
UNITED STATES SECURITIES AND
EXCHANGE COMMISSION,                                           :

                          Plaintiff,                          :
                                                                   ORDER
                                                                   19 Civ. 4355 (LGS) (GWG)
COLLECTOR’S COFFEE INC., et al.,                              :

                           Defendants.                        :
---------------------------------------------------------------x

GABRIEL W. GORENSTEIN, UNITED STATES MAGISTRATE JUDGE

        With regard to the hearing on the SEC’s motion for contempt (Docket # 452), the Court
rules as follows:

(1) The SEC shall provide a trial memorandum or letter on or before November 9, 2020, that
describes precisely what additional conduct encompassed by Docket # 497 is the subject of the
contempt application and sets forth any applicable law not already part of its motion papers.
Defendant Mykalai Kontilai may respond by means of a trial memorandum or letter on or before
November 16, 2020. No reply is necessary as the Court expects to permit post-hearing briefing.

(2) New York State has imposed quarantine requirements on individuals arriving from a number
of states. In addition, infections are on the rise and traveling may impose a serious risk to some
individuals. In light of the fact that there are many out-of-state counsel and witnesses, the Court
will hold the contempt hearing entirely by remote means. The Court will require a reliable
platform. Other judges on this Court have found satisfactory a platform called “TrialGraphix.”
See, e.g., Order, dated October 14, 2020 in Flatiron Acquisition Vehicle LLC v. CSE Mortgage
LLC, 17 Civ. 8987 (GHW) (S.D.N.Y.) (Docket # 157). However, the Court is open to any
proposal for a reliable platform. The parties will have to pay any costs associated with the
platform. If they cannot agree on a manner of payment, the only option may be to postpone the
hearing until a time when quarantine restrictions are less onerous.

(3) It will be unacceptable for any witness to testify from a car or any location other than a
private and quiet room in a home or office. All witnesses must in advance provide the expected
location (without a specific address) of their testimony and be available for conferencing by
means of a separate phone line during their testimony. The phone number must be provided to
the attorney calling that witness. The locations shall be included in the listing of witnesses that
shall be filed on November 23, 2020 (see paragraph (7) below).

(4) Once the platform is agreed upon, the parties shall provide a jointly proposed Order or
competing proposed Orders similar to the order cited in paragraph (2) above; see also Order,
     Case 1:19-cv-04355-LGS-GWG Document 609 Filed 10/30/20 Page 2 of 2




dated June 23, 2020 in FGIC v. The Putnam Advisroy Company, LLC, 12 Civ. 7372 (LJL)
(S.D.N.Y.) (Docket # 322). The proposed Order may also include additional provisions that the
parties believe are necessary or appropriate. The proposed Order shall be filed by November 16,
2020.

(5) The attorneys and any testifying party must participate in a “dry run” of the platform at least
one week in advance of the conference. This requirement may be further fleshed out in the
proposed Order.

(6) Mykalai Kontilai must provide his testimony from a jurisdiction where it is legally
permissible to do so. On or before November 16, 2020, Mykalai Kontilai shall file a sworn
statement describing what arrangements he will make to travel to a private room in an
appropriate jurisdiction and shall provide the location of the room.

(7) The proposed Order shall provide that the parties must file a listing of witnesses and
proposed exhibits on or before November 23, 2020. (Plaintiff shall use numbers to designate
exhibits. Defendant shall use letters). Any proposed Order shall require that copies of those
marked exhibits shall be provided to the Court in pdf form on a CD-ROM disk mailed to or
delivered to Chambers on November 23, 2020. The parties may wish to propose separate
procedures for potential cross-examination documents as was true in the orders cited in
paragraphs (2) and (4) above. The proposed Order shall provide that the parties shall file any
deposition designations on or before December 1, 2020.

       SO ORDERED.

Dated: October 30, 2020
       New York, New York
